Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 08/16/2021 and 11/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first shaft at least partially disposed in the groove” must be shown or the feature canceled from the claims 1 and 13. The drawings do show the first shaft, but it is disposed underneath/adjacent to the groove rather than in the groove as the claims suggest. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9-10, 13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen (US8995121B2), hereafter Yen.
Regarding claim 1, Yen teaches a supporter (docking station 1, Fig 1), comprising: a base (base 12, Fig 1) having a surface (manipulation plane 124, Fig 1) and a groove (groove structure 128, Fig 2) formed on the surface; a holder (support 16, Fig 2) disposed on the surface of the base; and a linkage assembly (angle transmission mechanism 182, hinge 14a and 14b, Fig 3) disposed in the base, wherein the linkage assembly is rotatable relative to the base (Col 3 line 47-54, Fig 3 through Fig 5), and comprises: a first shaft (rotation part 1824) at least partially disposed in the groove (see Fig 1); a second shaft (pivot 142) connected to the holder (see Fig 3); and a linkage member (gear set 1822, belt gear 3822, circular transmission belt 5822, transmission belt 6822) connected to the first shaft and the second shaft and configured to link the first shaft to the second shaft (see Fig 4 through Fig 10).  
Regarding claim 3, Yen teaches the supporter as claimed in claim 1, wherein the first shaft and the second shaft are disposed in the base (see Fig 3) and rotatable relative to the base (Col 6 line 11-15, Fig 8), and the first shaft is parallel to the second shaft (see Fig 3 and Fig 8).  
Regarding claim 4, Yen teaches the supporter as claimed in claim 1, further comprising a connector (connecting module 184, connector 1842) disposed on the first shaft and protruding from the groove (see Fig 2 and Fig 3).  
Regarding claim 9, Yen teaches the supporter as claimed in claim 1, wherein the linkage member is a connection belt (circular transmission belt 5822, Fig 8), the connection belt connects the first shaft and the second shaft and is configured to drive the first shaft and the second shaft to rotate synchronously (Col 6 line 11-15, Fig 8).  
Regarding claim 10, Yen teaches the supporter as claimed in claim 1, wherein a radius of the first shaft is greater than a radius of the second shaft (second gear portion 1824a and first gear portion 1422 attached to 1824 and 142 respectively, Col 5 lines 59-63).  
Regarding claim 13, Yen teaches an electronic assembly (the combination between docking station 1 and electronic apparatus 2, Fig 2), comprising: a supporter (1, Fig 1), comprising: a base (base 12, Fig 1) having a surface (manipulation plane 124, Fig 1) and a groove (groove structure 128, Fig 2) formed on the surface; a holder (support 16, Fig 2) disposed on the surface of the base; and a linkage assembly (angle transmission mechanism 182, hinge 14a and 14b, Fig 3) disposed in the base, wherein the linkage assembly is rotatable relative to the base (Col 3 line 47-54, Fig 3 through Fig 5), and comprises: a first shaft (rotation part 1824) at least partially disposed in the groove (see Fig 1); a second shaft (pivot 142) connected to the holder (see Fig 3); and a linkage member (gear set 1822, belt gear 3822, circular transmission belt 5822, transmission belt 6822) connected to the first shaft and the second shaft and configured to link the first shaft to the second shaft (see Fig 4 through Fig 10); and an electronic device (2) removably disposed in the groove and abutting the holder (see Fig 2).  
Regarding claim 15, Yen teaches the electronic assembly as claimed in claim 13, wherein the first shaft and the second shaft are disposed in the base (see Fig 3) and rotatable relative to the base (Col 6 line 11-15, Fig 8), and the first shaft is parallel to the second shaft (see Fig 3 and Fig 8).  
Regarding claim 16, Yen teaches the electronic assembly as claimed in claim 13, wherein the base further comprises a connector (connecting module 184, connector 1842) disposed on the first shaft and protruding from the groove (see Fig 2 and Fig 3), and the connector is electrically connected to the electronic device (Col 3 line 54-56, Fig 2).  
Regarding claim 18, Yen teaches the electronic assembly as claimed in claim 13, wherein the linkage member is a connection belt (circular transmission belt 5822, Fig 8), the connection belt connects the first shaft and the second shaft and is configured to drive the first shaft and the second shaft to rotate synchronously (Col 6 line 11-15, Fig 8).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yen, in view of Lee et al. (US20180364756A1), hereafter Lee.
Regarding claim 2, Yen teaches the supporter as claimed in claim 1, but does not explicitly teach wherein the groove has a bottom surface, a first sidewall, and a second sidewall, the bottom surface is connected to the first sidewall and the second sidewall, and an angle is formed between the first sidewall and the second sidewall.
Lee teaches a base or supporter (1, Fig. 1) having a groove (trench 100, Fig 2) with a bottom surface (bottom surface 1000, Fig 2), a first sidewall (second abutting surface 1022, Fig 2), and a second sidewall (third abutting surface 1062, Fig 2), the bottom surface is connected to the first sidewall and the second sidewall (see Fig 6A and Fig 6B), and an angle is formed between the first sidewall and the second sidewall (see Fig 6A and Fig 6b). Lee teaches that the bottom surface and side walls of the groove aid to better support portable electronic devices inserted at various angles, and can help accommodate devices of varying thicknesses (Paragraph [0038]-[0040], Fig 6A and Fig 6B).
 Yen and Lee are analogous to the claimed invention because they all pertain to the same field of docking/supporting apparatuses for portable electronic devices. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the supporter as taught by Yen to incorporate the groove having a bottom surface, a first sidewall, and a second sidewall, the bottom surface is connected to the first sidewall and the second sidewall, and an angle is formed between the first sidewall and the second sidewall, as taught by Lee. Doing so would help electronic devices of different thicknesses to be stably supported in the groove of the supporter, as recognized by Lee. 
Regarding claim 14, Yen teaches the electronic assembly as claimed in claim 13, but does not explicitly teach wherein the groove has a bottom surface, a first sidewall, and a second sidewall, the bottom surface is connected to the first sidewall and the second sidewall, and an angle is formed between the first sidewall and the second sidewall.
Lee teaches wherein the groove (trench 100, Fig 2) has a bottom surface (bottom surface 1000, Fig 2), a first sidewall (second abutting surface 1022, Fig 2), and a second sidewall (third abutting surface 1062, Fig 2), the bottom surface is connected to the first sidewall and the second sidewall (see Fig 6A and Fig 6B), and an angle is formed between the first sidewall and the second sidewall (see Fig 6A and Fig 6b). Lee teaches that the bottom surface and side walls of the groove aid to better support portable electronic devices inserted at various angles, and can help accommodate devices of varying thicknesses (Paragraph [0038]-[0040], Fig 6A and Fig 6B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic apparatus as taught by Yen to incorporate the groove having a bottom surface, a first sidewall, and a second sidewall, the bottom surface is connected to the first sidewall and the second sidewall, and an angle is formed between the first sidewall and the second sidewall, as taught by Lee. Doing so would help electronic devices of different thicknesses to be stably supported in the groove of the supporter, as recognized by Lee. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yen, in view of Zhang (CN204360267U) hereafter Zhang. 
Regarding claim 11, Yen teaches the supporter as claimed in claim 1, but does not explicitly teach a speaker disposed in the holder.
Zhang teaches a speaker support (2, Fig 4) disposed in a holder (1, Fig 4). Zhang also teaches that by disposing a speaker in the holder, this will meet requirements for audio functions/quality and is convenient to use (Abstract).
Zhang is analogous to the claimed invention because it pertains to the same field of supporting apparatuses for electronic devices. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the supporter as taught by Yen to include a speaker disposed in the holder as taught by Zhang. Doing so would allow for audio function to be integrated into the supporter and is easy to use, as recognized in Zhang. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yen, in view of Lam (US11449100B2), hereafter Lam. 
Regarding claim 12, Yen teaches the supporter as claimed in claim 1, but does not explicitly teach wherein the base further has a positioning portion protruding from the groove. 
Lam teaches a supporter (dock station 100, Fig 1) wherein the base (housing 102, Fig 1) further has a positioning portion (engagement members 108-1 and 108-E, Fig 1) protruding from the groove (see Fig 1). Lam teaches that the positioning portion protruding from the groove can be used to secure an electronic device to the supporter (Col 3 line 55-57), and to assist with aligning the electronic device correctly (Col 4 line 10-14).
Lam is considered analogous to the claimed invention because it pertains to the same field of docking/supporting apparatuses for portable electronic devices. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the supporter as taught by Yen to incorporate the base further has a positioning portion protruding from the groove as taught by Lam. Doing so would allow for electronic devices to be secured easier and more effectively in the groove of the supporter, as recognized in Lam. 

Allowable Subject Matter
Claims 5-8 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Specific limitations or key features found in claim 5 are not taught or adequately suggested in the prior art of record, taken alone or in combination thereof, namely, “The supporter as claimed in claim 1, further comprising a support column penetrating the surface of the base and connected to the holder.”
Regarding claim 5, Yen teaches the supporter as claimed in claim 1, but does not teach a support column penetrating the surface of the base and connected to the holder. The closest prior art, Nalbandian (US20170023975A1, hereafter Nalbandian), teaches a support column (elongate support members 112) penetrating the surface of the base (see Fig 1A and 1B) and connected to the holder (housing 106). However, there is no justification provided in Nalbandian that would support modifying to include the support columns. Therefore, it would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the present application, to modify Yen to include the support column penetrating the surface of the base and connected to the holder as disclosed in Nalbandian.
Claims 6-8 are allowable because they depend on claim 5.
Specific limitations or key features found in claim 17 are not taught or adequately suggested in
the prior art of record namely, “the electronic assembly as claimed in claim 13, wherein the base further comprises a support column penetrating the surface of the base and connected to the holder.”  
Regarding claim 17, Yen teaches the electronic assembly as claimed in claim 13, but does not teach wherein the base further comprises a support column penetrating the surface of the base and connected to the holder. The closest prior art, Nalbandian, teaches a base (audio docking device 104) having a support column (elongate support members 112) penetrating the surface of the base (see Fig 1A and 1B) and connected to the holder (housing 106). However, there is no justification provided in Nalbandian that would support modifying to include the support columns. Therefore, it would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the present application, to modify Yen to include the support column penetrating the surface of the base and connected to the holder as disclosed in Nalbandian.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu et al. (US9068687B2) teaches a supporting apparatus for portable electronic devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN VAN HUYNH whose telephone number is (571)272-9107. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN VAN HUYNH/					/Anthony Q Edwards/Examiner, Art Unit 2841                                                          Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                           November 1, 2022